IN THE SUPREME COURT, STATE OF WYOMING

                                       2013 WY 162

                                                         OCTOBER TERM, A.D. 2013

                                                                December 27, 2013

KYLE B. ASKIN,

Appellant
(Defendant),

v.
                                                     S-13-0147, S-13-0148
THE STATE OF WYOMING,

Appellee
(Plaintiff).


                    Appeal from the District Court of Laramie County
                        The Honorable Peter G. Arnold, Judge

Representing Appellant:
      Kyle B. Askin, pro se.

Representing Appellee:
      Peter K. Michael, Interim Attorney General; David L. Delicath, Deputy Attorney
      General; Jeffrey S. Pope, Assistant Attorney General; Jennifer E. Zissou, Assistant
      Attorney General.

Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
VOIGT, Justice.

[¶1] The appellant pled guilty to two counts of failure to register as a sex offender and
received concurrent sentences of two to four and four to six years. The district court
suspended the sentences, however, and imposed eight years probation. The appellant did
not adhere to the terms of his probation, resulting in the State charging him with escape
and seeking to revoke his probation. The district court revoked the appellant’s probation
and reimposed the suspended sentence for failure to register. The appellant then pled
guilty to the crime of escape and was sentenced to three to seven years, which was
suspended in favor of four years probation to be served consecutively to the separate
reimposed sentence. The appellant filed a motion to correct an illegal sentence, which
was denied by the district court.

[¶2] The appellant filed two separate appeals. However, both arise from the same set
of facts, proceedings, district court, and are premised upon an identical issue.
Accordingly, the appeals were consolidated. We affirm.

                                          ISSUE

[¶3] Did the district court abuse its discretion by denying the appellant’s motion to
correct an illegal sentence?

                                         FACTS

[¶4] In 2007, the appellant pled guilty to failing to register as a sex offender in
violation of Wyo. Stat. Ann. § 7-19-307 (LexisNexis 2007). However, he failed to
appear for his sentencing hearing. Consequently, the State filed an additional charge of
failure to register as a sex offender for the ensuing period and a warrant was issued for
his arrest. After the appellant was arrested, the district court sentenced him to concurrent
terms of two to four years and four to six years, respectively. The district court opted to
suspend those sentences and placed the appellant on supervised probation for eight years.
As part of his probation, the appellant was required to complete an Adult Community
Corrections Program at the Cheyenne Transitional Center.

[¶5] Before completing his probation, the appellant left the Cheyenne Transitional
Center, prompting the State to charge him with escape in violation of Wyo. Stat. Ann.
§ 7-18-112 (LexisNexis 2009). Because of this new violation, the State also sought to
revoke his probation. The district court revoked probation and reimposed the suspended
prison sentence of four to six years relating to the failure to register charge. On the new
charge of escape, the appellant pled guilty and was sentenced to three to seven years
imprisonment. The district court suspended his new sentence in favor of four years
supervised probation, which he would serve consecutive to the reimposed sentence for
failure to register as a sex offender.


                                             1
[¶6] The appellant filed a motion to correct an illegal sentence. He challenged the
district court’s authority to impose the underlying prison sentence on his offender
registration charge followed by a consecutive term of probation for the subsequent escape
offense. The district court denied the motion, ruling the sentence imposed was legal.
This appeal is based upon the denial of that motion.

                              STANDARD OF REVIEW

[¶7] A district court’s denial of a motion to correct an illegal sentence is reviewed for
an abuse of discretion. McDaniel v. State, 2007 WY 125, ¶ 6, 163 P.3d 836, 838 (Wyo.
2007). However, this discretion is limited to a determination by the district court
concerning the sentence’s legality. Id. A sentence is illegal when it exceeds statutory
limits, imposes multiple terms of imprisonment for the same offense, or otherwise
violates constitutions or the law. Ferguson v. State, 2013 WY 117, ¶ 8, 309 P.3d 831,
833 (Wyo. 2013).

                                     DISCUSSION

[¶8] The appellant contends his sentence is illegal because the district court is without
authority to “mix a [s]entence of imprisonment and probation.” He argues the district
court cannot impose the underlying prison sentence for his sex offender registration
charge and then sentence him to a consecutive term of probation for the subsequent
escape offense. In support of his argument, the appellant relies on Yates v. State, 792
P.2d 187 (1990).

[¶9] In Yates, the defendant was convicted of three counts of delivering a controlled
substance to a minor and one count of possession with intent to deliver. 792 P.2d at 188.
He was sentenced to concurrent terms of two to four years for Counts I, II, and IV. Id.
Regarding Count III, the district court suspended the sentence for a period of ten years,
and placed the defendant on probation during that period of time. Id. It ordered the
probation to be served consecutively to the sentence of incarceration imposed on the
other three counts. Id. After serving his time for the first three counts, the defendant
violated the terms of his probation. Id. at 189. Consequently, the district court revoked
probation and imposed a sentence of two to eight years for the previously suspended
sentence. Id. On appeal, we concluded a delay in sentencing in excess of a calendar year
from the date guilt is established is presumptively unreasonable. Id. at 191. The
fundamental problem with the defendant’s sentence was the imposition of consecutive
sentences, then suspending the latter sentence in favor of a term of probation without
imposing a specified time of incarceration for a violation of the probation. Thus, because
the defendant’s sentence for Count III was not imposed until after the revocation of his
probation—approximately four years after his conviction—we determined the district



                                            2
court failed to impose the sentence within a reasonable time, and vacated the order
imposing sentence upon revocation of Defendant’s probation. Id.

[¶10] In the instant case, the appellant’s reliance on Yates is misplaced. See Reagan v.
State, 14 P.3d 925, 929 (Wyo. 2000). Here, pursuant to the parameters of Wyo. Stat.
Ann. § 7-19-307(d), the district court revoked the appellant’s probation and reimposed
the suspended sentence of four to six years related to the underlying failure to register
charge. Then, based upon the separate and subsequent charge of escape, the district court
imposed a three to seven year sentence but suspended execution of the sentence in favor
of probation, which is permitted under Wyo. Stat. Ann. § 7-13-302 (LexisNexis 2009).

[¶11] The appellant’s consecutive sentences are legal and the district court did not abuse
its discretion. Unlike Yates, where the district court suspended a sentence in favor of a
term of probation without imposing a specified time of incarceration for a violation of the
probation, the district court in the instant case did impose a sentence for the escape
charge and then opted to suspend the sentence for probation. Furthermore, it was legal
for the district court to order the probationary sentence for the escape charge to be served
consecutively after completion of the reimposed sentence related to the sex offender
registration violation. Graham v. State, 2011 WY 130, ¶¶ 12-15, 261 P.3d 239, 242
(Wyo. 2011); Reagan, 14 P.3d at 929; see e.g., Cothren v. State, 2013 WY 125, ¶ 36, 310
P.3d 908, 918 (Wyo. 2013). The district court was well within its sentencing discretion.

                                     CONCLUSION

[¶12] The district court did not abuse its discretion when it sentenced the appellant to a
period of imprisonment followed by a period of probation.

[¶13] Affirmed.




                                             3